       Case 9:19-cv-00047-DLC Document 96 Filed 03/13/20 Page 1 of 7



PRERAK SHAH
Deputy Assistant Attorney General
Environment and Natural Resources Division

ERIKA NORMAN, CA Bar # 268425
HAYLEY A. CARPENTER, CA Bar # 312611
Trial Attorneys
Natural Resources Section
4 Constitution Square
150 M Street, NE, Suite 2.900
Washington, D.C. 20002
Phone: (202) 305-0475 (Norman)
Fax: (202) 305-0506
Erika.Norman@usdoj.gov

Attorneys for Federal Defendants

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

HELENA HUNTERS AND ANGLERS              )
ASSOCIATION, et al.,                    )    Lead Case No. 9:19-CV-00047-DLC
    Plaintiffs, and                     )
                                        )    DEFENDANTS’ MOTION FOR
ALLIANCE FOR THE WILD                   )    LEAVE TO FILE A RESPONSE TO
ROCKIES, et al.,                        )    HELENA HUNTERS PLAINTIFFS’
     Consolidated Plaintiffs,           )    NOTICE OF SUPPLEMENTAL
                                        )    AUTHORITY [ECF NO. 81];
            v.                          )    [PROPOSED] RESPONSE
                                        )
LEANNE MARTEN, et al.,                  )
    Defendants, and                     )
                                        )
STATE OF MONTANA and                    )
MONTANA BICYCLE GUILD, INC.             )
                                        )
     Defendant-Intervenors.             )
                                        )
                                        )
        Case 9:19-cv-00047-DLC Document 96 Filed 03/13/20 Page 2 of 7



 MOTION FOR LEAVE TO FILE A RESPONSE TO HELENA HUNTERS
     PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

      On March 2, 2020, Plaintiffs Helena Hunters and Anglers Association and

the Montana Wildlife Federation (together, “Helena Hunters”) filed a Notice of

Supplemental Authority under Local Rule 7.4 asking the Court to consider a

declaration by one of Helena Hunters’ members that includes recent post-

decisional photographs of alleged road construction in the Tenmile South-Helena

Project area, and an email from government counsel responding to concerns raised

by Helena Hunters about the activities depicted in the photographs. ECF No. 81.

Defendants respectfully move the Court for leave to file the [Proposed] Response

on the following grounds:

      1. The Court cannot consider Exhibit 1 (the “Declaration of Gayle L. Joslin

         Regarding New Road Construction for Tenmile Project”) or any of the

         photographs or email correspondence included therein as “supplemental

         authority” in its review of the challenged agency action, because Helena

         Hunters has not attempted to meet, nor has it met, its burden to show that

         the admission of extra-record evidence is appropriate;

      2. The post-decisional photographs taken by a member of Helena Hunters

         purporting to show road construction in the Project area have no bearing

         whatsoever on Helena Hunters’ claims, which challenge only activities


                                        1
        Case 9:19-cv-00047-DLC Document 96 Filed 03/13/20 Page 3 of 7



         allegedly slated to occur in inventoried roadless areas. Helena Hunters’

         Amended Complaint ¶ 3, ECF No. 12. As Defendants have stated, no

         road construction has or can occur in these areas under the Project

         decision, AR Tenmile-009185; and

      3. The temporary road depicted in Plaintiffs’ Notice of Supplemental

         Authority 1 has no relationship to the claims asserted by Helena Hunters

         because it is located outside of the boundaries of the inventoried roadless

         areas.

      Defendants have contacted counsel for Helena Hunters, and Helena Hunters

objects to this Motion. Alliance for the Wild Rockies and Native Ecosystems

Council take no position on the Motion. The State of Montana and the Montana

Bicycle Guild do not object to the Motion.

      Defendants respectfully request that the Court grant this Motion for leave to

respond to Helena Hunters’ Notice of Supplemental Authority and accept

Defendants’ [Proposed] Response attached to this Motion. Defendants submit a

[Proposed] Order attached to this Motion.




1
  Government counsel’s email to Helena Hunters’ counsel stating that the feature at
issue was not a road was inadvertently inaccurate. The misstatement and the
feature are explained in the [Proposed] Response to Helena Hunters’ Notice below.
                                         2
        Case 9:19-cv-00047-DLC Document 96 Filed 03/13/20 Page 4 of 7



       [PROPOSED] RESPONSE TO HELENA HUNTERS’ NOTICE

      Helena Hunters Plaintiffs have filed a Notice of Supplemental Authority

(ECF No. 81) requesting that the Court consider a declaration that includes recent

photographs taken by a Helena Hunters member and an email from government

counsel as “supplemental authority” in support of Helena Hunters’ Motion for

Summary Judgment (ECF No. 42). The declaration and materials included therein

relate to recent ground-disturbing work in the Project area. Helena Hunters’

submission is not “authority,” but even if it was, the contents of the declaration

have no bearing on Helena Hunters’ claims, because those claims are limited to

two inventoried roadless areas where road construction has not, and cannot, occur

under the Project decision. AR Tenmile-009185.

      Except in limited circumstances, judicial review of an administrative

agency’s decision is limited to examination of the administrative record as it

existed when the agency made the challenged decision. Thompson v. U.S. Dep’t of

Labor, 885 F.2d 551, 555 (9th Cir. 1989); see ECF No. 62 at 1-2. Post-decisional

photographs and an email from counsel are not part of the administrative record for

the challenged decision, and Helena Hunters has not argued that these materials

meet one of the four limited exceptions recognized by the Ninth Circuit for

allowing judicial consideration of extra-record evidence. See Lands Council v.

Powell, 395 F.3d 1019, 1030 (9th Cir. 2005). In any case, they do not.

                                          1
        Case 9:19-cv-00047-DLC Document 96 Filed 03/13/20 Page 5 of 7



      The photographs, which purport to show road work occurring outside the

inventoried roadless areas during Project implementation, have no bearing on

Helena Hunters’ claims, because Helena Hunters challenges the Project only with

respect to activities slated to occur within two roadless areas. E.g., ECF No. 42 at

59-60. Contrary to Helena Hunters’ opinion, there are no “disputes” as to the

boundaries of the roadless area vis-à-vis the location of the activities at issue. The

boundaries of the roadless area are identified with GIS data provided by the agency

at the national level based on the 2001 Roadless Area Map, and are available on

the agency’s Roadless Conservation website. 2 The Forest Service confirmed

through GPS field verification that the road work depicted in the photographs is

located outside of the roadless area boundaries. Decl. of William Hedrick

(“Hedrick Decl.”) ¶¶ 4-10. Nevertheless, Helena Hunters attempts to justify the

Court’s consideration of the photographs by suggesting that the road is a harbinger

of an undisclosed number of other roads that the Forest Service will construct

within the roadless area. See ECF 81 at 1-2. But the Forest Service has not – and

indeed cannot under the decision – build any roads within the roadless areas.

Hedrick Decl. ¶ 12.



2
 Helena Hunters is incorrect in alleging that the Lazyman Inventoried Roadless
Area boundary is, or ever was, represented by the motorized vehicle access maps
copied in the declaration. ECF No. 81-1 at 12-13. Instead, the boundary is based
solely on the 2001 Roadless Rule Map identified above.
                                          2
        Case 9:19-cv-00047-DLC Document 96 Filed 03/13/20 Page 6 of 7



      Counsel’s email characterizing the feature depicted in the photographs as

“not a road” was an unfortunate error, but it is also irrelevant. For reasons

explained in the attached Declaration of Brett Hand, counsel was misinformed

during Mr. Hand’s absence when the email exchange in question took place that

the feature at issue “is not a road.” Decl. of Brett Hand (“Hand Decl.”) ¶ 7.

During the ongoing implementation of the Project, the Forest Service determined

that the final ~580 feet of an existing road prism to be used for Unit 101A was too

steep to safely haul logs out of the unit. Hand Decl. ¶ 8; Hedrick Decl. ¶¶ 8-11. In

response, the Forest Service authorized the construction of ~580 feet of new

temporary road to facilitate safe access to the unit. Hedrick Decl. ¶ 8. The

temporary road is not in the roadless areas (id. ¶¶ 8-10), and, including the

temporary road, no more than the 11 miles of temporary roads authorized by the

Project will be constructed. Id. ¶ 12; AR Tenmile-009179. Nor does the

temporary road demonstrate that Defendants’ legal interpretation of a road departs

from what is depicted in Helena Hunters’ photographs. The feature at issue is a

temporary road, Hedrick Decl. ¶ 8, and thus such features are unauthorized in the

roadless areas. AR Tenmile-009185.




                                          3
       Case 9:19-cv-00047-DLC Document 96 Filed 03/13/20 Page 7 of 7



Respectfully submitted on March 13, 2020.


                                            PRERAK SHAH
                                            Deputy Assistant Attorney General
                                            U.S. Department of Justice

                                            /s/ Hayley Carpenter__________
                                            HAYLEY CARPENTER
                                            ERIKA NORMAN
                                            Trial Attorneys
                                            Natural Resources Section
                                            4 Constitution Square
                                            150 M Street, NE, Suite 2.900
                                            Washington, D.C. 20002
                                            Phone: (202) 305-0475 (Norman)
                                                    (202) 305-0242 (Carpenter)
                                            Fax: (202) 305-0506
                                            erika.norman@usdoj.gov
                                            hayley.carpenter@usdoj.gov

                                            Counsel for Defendants




                                      4
